Citation Nr: 0908370	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral 
hearing loss is not related to active service. 

2.  The evidence of record demonstrates that tinnitus is not 
related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008). 

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to readjudication of the veteran's claims, March 2005 
and October 2006 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim).  The letters also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007), cert. granted __ U.S.L.W. __ 
(U.S. Jun. 16, 2008) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, a VA audiological examination was provided to 
the veteran.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  He claims that his 
current bilateral hearing loss and tinnitus are the result of 
exposure to acoustic trauma in service.  His Form DD 214 
reveals that his military occupational specialty was that of 
an equipment repairman in the United States Air Force.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of ear problems, 
including hearing loss and tinnitus.  The veteran's October 
1970 entrance examination reported puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
10
LEFT
15
15
10
-
15

In October 1971, the veteran underwent an audiological 
examination.  The audiogram shows that the auditory 
thresholds were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
20
LEFT
20
15
25
20
20

In April 1972, the veteran underwent another audiological 
examination, which revealed auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
10
LEFT
15
20
20
20
15

Upon service separation in July 1973, an audiogram shows that 
the auditory thresholds were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
15
5
LEFT
25
20
20
15
20

In a report of medical history, completed at that time, the 
veteran denied any ear trouble and hearing loss.

Private medical treatment records from May 1999 to December 
2000 reveal the veteran's complaints of and treatment for 
tinnitus and hearing difficulty.  A May 1999 treatment record 
notes that the veteran reported a history of tinnitus since 
1998.  He also noted bad hearing and noise exposure.  The 
diagnoses were external otitis, sensorineural hearing loss, 
and tinnitus.  A November 1999 report contains uninterpreted 
puretone audiometry graphs which are not in a format that is 
compatible with VA guidelines and therefore cannot be 
considered.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that the Board may not interpret graphical 
representations of audiometric data).  The report also 
reflects that the veteran noted that his tinnitus was 
persistent, but that it fluctuated.  The report concludes 
that there was "[n]o deterioration in hearing since the last 
eval."  The last evaluation was noted to be in May 1999.  A 
December 2000 record reveals that the veteran reported a 
history of noise exposure at work and complained of 
fluctuating tinnitus.  The diagnoses were sensorineural 
hearing loss and fluctuating subjective tinnitus.

In September 2005, the veteran underwent a VA audiological 
examination.  The veteran complained of bilateral hearing 
loss and constant tinnitus with a nonspecific onset date.  He 
reported military noise exposure including engines and 
aircraft, and civilian noise exposure including welding and 
hunting.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
50
60
LEFT
10
15
25
60
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The diagnoses were tinnitus, right ear mild sensorineural 
hearing loss, and left ear moderate sensorineural hearing 
loss.  After reviewing the veteran's claims file, the VA 
examiner concluded that it was "less likely" that the 
veteran's tinnitus was attributable to his military noise 
exposure because there was no hearing loss in service and the 
veteran could not identify an onset date or event.  The VA 
examiner also concluded that it was "less likely" that the 
veteran's current bilateral hearing loss was related to 
military service because, based on the veteran's service 
medical records, the veteran did not have hearing loss or a 
significant change in hearing during military service.  In 
addition, the veteran had occupational and recreational noise 
exposure post-service.

VA treatment records from May 2005 to November 2007 reveal 
continued complaints of and treatment for bilateral hearing 
loss and tinnitus.  In a May 2005 treatment record, the 
veteran complained of constant tinnitus, bilaterally, and 
decreased hearing, bilaterally.  He noted a history of noise 
exposure.  Physical examination revealed both tympanic 
membranes to be partially hidden by cerumen in the auditory 
canals.  The report concluded that audiometric testing 
revealed bilateral sensorineural hearing loss with some loss 
of auditory discrimination.  A November 2006 treatment record 
reveals that the veteran reported that his hearing was fine 
and that he could hear high pitch sounds "too good."  He 
also complained of constant bilateral tinnitus since 2000.  
Audiometric testing revealed moderate to moderately severe 
high frequency sensorineural hearing loss bilaterally with 
excellent auditory discrimination.  An October 2007 treatment 
record reveals the veteran's complaints of tinnitus.  
Physical examination of the ears was normal.  The diagnoses 
were sensorineural hearing loss and tinnitus.  A November 
2007 treatment record reveals that the veteran reported that 
he was exposed to hazardous noise in service.  An 
audiological examination revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
50
65
LEFT
15
20
20
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The VA physician concluded that the audiogram showed moderate 
to moderately severe sensorineural hearing loss at 3000 Hertz 
(Hz) and above, bilaterally.  The VA physician also noted 
that word recognition scores were considered excellent in the 
right and good in the left.

During an October 2008 hearing before the Board, the veteran 
testified that he worked as an aerospace ground equipment 
technician in the United States Air Force.  He noted that his 
duties included repairing equipment such as generators and 
that he worked on the tarmac about 100 yards from aircraft.  
He stated that he was exposed to the sounds of aircraft 
starting up and operating every day during service.  He also 
testified that he was provided with ear muffs as hearing 
protection, and that he always wore his ear muffs when 
exposed to noise in service.  He noted that he started to 
notice ringing in his ears in service, and that he started to 
notice hearing loss when he got out of service.  The veteran 
also reported post-service noise exposure including working 
as a welder for 20 years and working in construction.  The 
veteran noted that his noise exposure as a welder was 
minimal.  He stated that, when he was exposed to noise while 
working in construction, he used ear plugs.  He also 
testified that he had more and louder noise exposure in 
service than after service, and that a doctor told him that 
his exposure to aircraft noise might be the cause of his 
current hearing loss.

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss 
and tinnitus.  Current diagnoses of bilateral hearing loss 
and tinnitus are of record.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Hearing loss was not diagnosed 
within one year of service discharge.  38 C.F.R. §§ 3.307, 
3.309.

Although the medical evidence shows tinnitus, and a bilateral 
hearing disability for VA purposes under the provisions of 38 
C.F.R. § 3.385, there is no medical evidence that the 
veteran's current bilateral hearing loss and tinnitus are 
related to his military service.  See Hickson, 12 Vet. App. 
at 253.

The veteran has provided his own lay testimony in support of 
his contention that his current hearing loss and tinnitus are 
related to acoustic trauma that he experienced in service.  
Although the veteran's statements are competent evidence as 
to events and observations, they are not competent evidence 
as to the etiology of his current disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran is not a physician, his statements are 
not competent evidence that his current hearing loss and 
tinnitus are the result of any injury to his ears over 35 
years ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The only medical opinion of record states that the veteran's 
current hearing loss and tinnitus are not related to his 
military service.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Accordingly, there is no medical 
evidence of record linking the veteran's hearing loss and 
tinnitus to service or to any incident of service, despite 
his assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for these disorders is 
over 25 years after his period of service ended.  See Mense 
v. Derwinski, 1 Vet. App. 354 (1991).  As there is no medical 
evidence which provides the required nexus between military 
service and the issues on appeal, service connection for 
bilateral hearing loss and tinnitus is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


